Decree modified by surcharging the account of the executrix of the deceased trustee with the sum of $960 instead of $1,600, as determined by the surrogate, and as so modified affirmed, without costs, on the ground that the trustee received $1,600 of principal; that the items of principal which he had paid out prior to January 6, 1926, aggregated $640, leaving in his hands, of principal, $960; and the last payment of January 6, 1926, was not for a purpose directed under the will. The total sum could well have been applied to the support, maintenance and care of the widow under the terms of the trust. If all or any portion of the $960 has in fact been used for her support, care and maintenance application can be made to the surrogate to reopen the proceeding for further proof. Van Kirk, P. J., Davis, Whitmyer, Hill and Hasbrouek, JJ., concur.